Fourth Court of Appeals
                                   San Antonio, Texas
                                         February 1, 2019

                                       No. 04-18-00950-CV

          IN THE INTEREST OF L.J.G., G.J.G., Z.I.G., A.A.G., AND L.G.-R.F.,
                                   Appellant

                   From the 166th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2016PA00461
                           Honorable Laura Salinas, Judge Presiding


                                          ORDER
        Appellant has filed a motion for a twenty-day extension of time to file a brief. We grant
the motion and order appellant’s brief filed by February 20, 2019. This is an accelerated appeal
of an order in a suit for termination of the parent-child relationship [that must be disposed of by
this court within 180 days of the date the notice of appeal was filed in the trial court. See TEX. R.
JUD. ADMIN. 6.2. Because of the time constraints governing the disposition of this appeal,
further requests for extensions of time will be disfavored.




                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of February, 2019.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court